Citation Nr: 0932858	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  02-01 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from March 15, 1945, to 
September 30, 1945.    He died in January 1970.  The 
appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, in which the RO 
found that that new and material evidence had not been 
received to reopen a claim for service connection for the 
cause of the Veteran's death.  During the pendency of the 
appeal, by decision in April 2000, the RO found new and 
material evidence had been received to reopen the claim, and 
on de novo review of the merits of the reopened claim, denied 
service connection for the cause of the Veteran's death.

A January 2003 decision of the Board found that new and 
material evidence had been received to reopen the claim, but 
denied service connection for the cause of the Veteran's 
death based on the merits of the claim.  The appellant 
appealed the Board's January 2003 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 2004, the Court issued an Order that vacated and 
remanded the matter to the Board for further adjudication.  
The Court entered judgment in January 2005.  In January 2008, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) issued a per curiam Order that summarily 
affirmed the judgment of the Court.

The November 2004 Order did not specify whether the portion 
of the January 2003 Board decision that reopened the 
appellant's claim based on the receipt of new and material 
evidence was left intact.  As discussed in the Board's August 
2008 remand of this matter, because the January 2003 Board 
decision favorably granted this portion of the appellant's 
claim and the November 2004 Order did not allege errors of 
fact or law with that portion of the Board's decision, the 
Board finds that reasonable doubt should be resolved in favor 
of the appellant and that the portion of the January 2003 
Board decision that reopened the appellant's claim remains 
intact.  38 U.S.C.A. § 5107(b).  As such, the Board has 
characterized the issue as set forth on the title page.

This case was remanded to the agency of original jurisdiction 
by the Board in August 2008 for compliance with the Court's 
November 2004 Order.


FINDINGS OF FACT

1.  The Veteran died in January 1970; the Veteran's death 
certificate lists the causes of death as pulmonary 
tuberculosis and congestive heart failure.

2.  There is no demonstration by competent medical evidence 
that pulmonary tuberculosis or congestive heart failure was 
etiologically related to service.

3.  There is no demonstration by competent medical evidence 
that congestive heart failure was manifested or aggravated to 
a compensable degree within one year of separation from 
service.

4.  There is no demonstration by service treatment records, 
by VA treatment records, or by acceptable private clinical, 
X-ray or laboratory studies, or acceptable private hospital 
observation and treatment, of pulmonary tuberculosis 
manifested or aggravated to a compensable degree within three 
years of discharge from service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.312, 3.371, 3.374 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

However, element (4), the requirement of requesting that the 
claimant provide any evidence in his or her possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (as it 
amends § 3.159(b)(1), effective May 30, 2008).  Nevertheless, 
the Board is mindful that in a November 2004 Order, the Court 
of Appeals for Veterans Claims noted that VA had not complied 
with its duty, in effect at that time, to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  The Board finds that in any 
event, compliance with this aspect of the Court's November 
2004 Order was achieved by VCAA notices issued in October 
2008 and February 2009, in which RO requested of the 
appellant that "[i]f you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  In correspondence received by the RO in June 2009, the 
appellant wrote that she had no additional evidence to 
submit.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) 
elaborated upon the Veterans Claims Assistance Act of 2000 
(VCAA) notice requirements for a Dependency and Indemnity 
compensation (DIC) claim.  In Hupp, the Court held that, when 
adjudicating a claim for DIC, VA must perform a different 
analysis depending upon whether a veteran was service-
connected for a disability during his or her lifetime. The 
Court concluded that, in general, 38 U.S.C.A. § 5103(a) 
notice for a DIC case must include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.

October 2008 and February 2009 VCAA notice letters explained 
the evidence necessary to substantiate the claim for service 
connection for the cause of the Veteran's death, in 
accordance with Hupp v. Nicholson, 21 Vet App 342 (2007) and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These 
letters also informed her of her and VA's respective duties 
for obtaining evidence, as well as requested that the  
appellant submit any additional evidence in her possession 
pertaining to her claim.

In addition, the October 2008 VCAA notice letter from VA 
explained the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  (The matter of assignment of disability 
ratings is not relevant in the current appeal.)

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Here, the required VCAA notice was not completed prior to the 
initial adjudication.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was non-prejudicial error.  Although VCAA notice 
was not completed prior to the initial adjudication, the 
claim has been readjudicated thereafter.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
service treatment records, and reports of post-service 
treatment.  Additionally, the claims file contains the 
appellant's statements in support of her claim.  The Board 
has reviewed such statements and concludes that she has not 
identified further relevant available evidence not already of 
record.  In June 2009 she wrote to the RO, indicating that 
she had no more evidence.  The Board has also reviewed the 
medical records for references to additional treatment 
reports not of record for the time period at issue, but has 
found nothing to suggest that there is any outstanding 
available evidence with respect to the appellant's claim.

The Board notes that no VA medical opinion has been obtained 
in conjunction with the current appeal.  However, there is no 
probative evidence to indicate that pulmonary tuberculosis or 
congestive heart failure was etiologically related to 
service, or that congestive heart failure was manifested or 
aggravated to a compensable degree within one year of 
separation of service.  Further, there is no demonstration by 
service treatment records, by VA treatment records, or by 
acceptable private clinical, X-ray or laboratory studies, or 
acceptable private hospital observation and treatment, that 
pulmonary tuberculosis was manifested or aggravated to a 
compensable degree within three years of discharge from 
service.  As such, a VA medical opinion was not required in 
this matter.  See 38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it causally shared in producing 
death, but it must be shown that there was a causal 
connection.  Id.  The standards and criteria for determining 
whether a disability is service-connected for purposes of 38 
U.S.C.A.§ 1310 are the same as those applicable under 38 
U.S.C.A. chapter 11, as set forth at 38 U.S.C.A. § 1101 et 
seq.  See 38 U.S.C.A.§ 1310(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic disabilities, to include hypertension and 
arteriosclerosis, are presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  Similarly, active 
tuberculosis is presumed to have been incurred in or 
aggravated by active service if manifest to a compensable 
degree within three years of active service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

As noted, tuberculosis may be presumed to have been incurred 
during active military service if manifest to a degree of 10 
percent within three years after termination of service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Evidence of activity on comparative study of x-ray 
films showing pulmonary tuberculosis within the 3-year 
presumptive period provided by section 3.307(a)(3) will be 
taken as establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods.  38 
C.F.R. § 3.371(a).  A diagnosis of pulmonary tuberculosis 
will be acceptable only when provided in: (1) service 
department records; (2) VA medical records of examination, 
observation or treatment; or (3) private physician records on 
the basis of that physician's examination, observation or 
treatment of the veteran and where the diagnosis is confirmed 
by acceptable clinical, x-ray or laboratory studies, or by 
findings of active tuberculosis based upon acceptable 
hospital observation or treatment.  38 C.F.R. § 3.374; 
Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  


Factual Analysis

Service treatment records do not indicate that the Veteran 
was treated for tuberculosis or a heart condition.  Private 
medical records indicate that in May 1947, a fluoroscopy of 
the Veteran's chest was normal.  The diagnosis was 
fluoroscopically healthy chest.  A subsequent fluoroscope in 
July 1949 showed fibrocaseous infiltrations in the upper 
third of the right lung; and increased markings of the hilar 
regions of the left lung.  The impression was pulmonary 
tuberculosis, moderately advanced.  

A March 1956 record of Phillipine hospital treatment 
indicates that the Veteran was diagnosed as having pulmonary 
tuberculosis.  By history the Veteran indicated that he had 
begun coughing in March 1947.  Additional history noted was 
that he had hemoptysis in May 1949 and in 1952.

An affidavit dated in July 1956 from a private physician 
states that the Veteran was treated for pulmonary 
tuberculosis from the later part of 1947 to August 1952, 
inclusive, for pulmonary tuberculosis.

In statements dated in March 1954 and October 1956, a private 
physician reported that the Veteran had undergone 
fluoroscopic examination in his clinic in May 1952 and March 
1956 when exudative infiltrations of the right apex were 
seen.  The diagnosis by fluoroscopy, was indicated to be 
pulmonary tuberculosis, moderately advanced.  

Several lay statements of record, received in 1956, from the 
Veteran and his acquaintances, assert that the Veteran had 
tuberculosis shortly after his discharge from service.  

A letter from a private physician dated in March 1957 
indicates that the Veteran was treated for pulmonary 
tuberculosis from July 1949 to September 1949.

The Veteran's death certificate reflects that the Veteran 
died in January 1970, and lists the causes of death as 
pulmonary tuberculosis and congestive heart failure.  The 
death certificate was the first indicated diagnosis of a 
heart disorder.  

In a May 1973 decision, the Board denied the appellant's 
claim for service connection for the cause of the Veteran's 
death, finding that the Veteran was not treated for pulmonary 
tuberculosis or heart disease in service, and the current 
medical evidence did not demonstrate that the diagnoses of 
pulmonary tuberculosis by the Veteran's private physicians 
were confirmed by acceptable clinical, X-ray or laboratory 
studies, as required by 38 C.F.R. § 3.374(c), within three 
years of his discharge from service.  Furthermore, congestive 
heart failure was not manifested within one year of his 
discharge.  The appellant was informed of the Board's May 
1973 decision.  As such, the determination is final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 3.104.  To the extent that 
the Board's decision included a medical opinion that the 
record does not show radiographic (rather than fluoroscopic) 
evidence of tuberculosis or acceptable laboratory studies or 
hospitalization for tuberculosis within the four-year period 
following service, the Board notes that a medical doctor sat 
on the panel of the Board at that time and under the laws and 
regulations in effect at that time was not precluded from 
advancing medical opinions in the adjudication of the 
appellant's claim.  (The four-year presumptive period 
referenced in the May 1973 Board decision was made with 
reference to a regulatory provision that has since been 
revised.)  The Board finds the medical opinion reflected in 
the May 1973 Board decision to be well-reasoned, consistent 
with the evidence then of record, and therefore of 
significant probative value and weight in this matter.

In April 1995 and May 1995, the appellant submitted published 
literature that discussed pulmonary tuberculosis, including a 
newsletter entitled "Medi Focus."  

In January 2000, the appellant submitted a statement from 
M.S.P., M.D. (Dr. P), dated in November 1999, which stated 
that the Veteran had been under treatment for advanced 
pulmonary tuberculosis several months prior to his death in 
January 1970.  Dr. P. noted that the Veteran "claims that he 
got his sickness when he was in the Guerilla movement during 
World War II."  (Presumably the Veteran made this claim 
during his lifetime.)

As discussed in the introduction section of this decision, 
above, in a January 2003 decision the Board found that new 
and material evidence had been received to reopen the 
appellant's claim for service connection for the cause of the 
Veteran's death, so that the matter is now before the Board 
for de novo review notwithstanding the Board's prior final 
denial of the appellant's claim in May 1973.  See 38 C.F.R. 
§ 3.156 (as effective for claims filed prior to August 29, 
2001).

The Board finds that the evidence submitted subsequent to the 
May 1973 Board decision, considered in conjunction with the 
record as a whole, does not constitute competent evidence of 
that which was missing at the time of the May 1973 Board 
decision - specifically, that either the fatal tuberculosis 
or fatal congestive heart failure was incurred or aggravated 
by active service, or that either the fatal tuberculosis or 
fatal congestive heart failure was manifested or aggravated 
to a compensable degree within the respective applicable 
presumptive period following discharge from service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303; 38 C.F.R. § 3.307(a)(3).  
In this regard, the Board notes that Dr. P's statement 
provides information that was established at the time of the 
May 1973 Board decision, namely that the Veteran was treated 
for pulmonary tuberculosis prior to his death.  Dr. P's 
statement does not provide an objective competent opinion as 
to the etiology of the pulmonary tuberculosis.  Rather, it 
reports the Veteran had claimed "that he got his sickness 
when he was in the Guerilla movement during World War II."  
Hence, Dr. P.'s statement is a report, as apparently related 
to him by the Veteran prior to the Veteran's death in 1970, 
as to the Veteran's opinion of the etiology of his pulmonary 
tuberculosis.  To the extent it references the date of onset 
or cause of the Veteran's pulmonary tuberculosis, the plain 
language of Dr. P.'s statement is a recounting of history and 
claimed onset as provided by the Veteran, rather than a 
medical opinion based on Dr. P.'s medical assessment of the 
etiology Veteran's ultimately fatal pulmonary tuberculosis.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(information recorded by medical examiner, unenhanced by any 
additional comment by medical examiner, is not competent 
medical evidence to support service connection claim).  As a 
lay person, the Veteran was not competent to provide such an 
opinion.  

Neither do the appellant or the late Veteran's friends and 
acquaintances have the medical expertise to provide a 
competent medical opinion in this regard.  A lay person is 
not capable of opining on matters requiring medical 
knowledge, such as a medical diagnosis or medical causation.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layperson is generally not capable of opining on matters 
requiring medical knowledge), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   As 
such, the lay affidavits received during the Veteran's 
lifetime (and particularly in 1956) indicating that the 
Veteran was treated for tuberculosis during the years shortly 
after discharge from active service cannot constitute 
competent medical evidence of a diagnosis of pulmonary 
tuberculosis or of a nexus between active service and post-
service pulmonary tuberculosis.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board acknowledges statements of physicians received in 
the middle 1950s and earlier that the Veteran was treated for 
tuberculosis beginning in the late part of  1947 and again in 
1949.  However, none of the evidence received in this regard 
constitutes a diagnosis of pulmonary tuberculosis within the 
three-year presumptive period (see 38 C.F.R. § 3.307(a)(3)) 
by: (1) service department records; (2) VA medical records of 
examination, observation or treatment; or (3) private 
physician records on the basis of that physician's 
examination, observation or treatment of the Veteran and 
where the diagnosis is confirmed by acceptable clinical, x-
ray or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.  See 38 C.F.R. § 3.374; Tubianosa v. Derwinski, 3 
Vet. App. 181, 184 (1992).  The Board further acknowledges 
literature regarding tuberculosis, received from the 
appellant in April and May 1995; however, these articles do 
not constitute acceptable proof that the Veteran experienced 
pulmonary tuberculosis within three years of discharge from 
active service, or evidence of a medical nexus between the 
Veteran's period of active service and his post-service 
pulmonary tuberculosis.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the Veteran's death.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


